Citation Nr: 1125484	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bladder tumors, including due to         Agent Orange exposure, and secondary to service-connected prostate cancer.

2. Entitlement to service connection for incontinence of the bowel and bladder, including secondary to service-connected prostate cancer.

3. Whether new and material evidence has been received to reopen a claim for service connection for lumbar degenerative disc disease.

4. Entitlement to an effective date earlier than November 28, 2005 for the grant of service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. A May 2006 rating decision granted service connection for prostate cancer, from which the Veteran has appealed the initial assigned effective date of service connection of November 28, 2005. Also on appeal, is a July 2006 decision denying service connection for bladder tumors, and for incontinence of bowel and bladder, as well as a petition to reopen service connection for a lumbar spine disability.

During pendency of this case, an April 2007 RO rating decision granted a claim then pending on appeal for service connection for dyshidrosis of the hands.         Hence, that matter is no longer before the Board.    

The record furthermore indicates that in March 2006, a hearing was held before a hearing officer at the RO. Thereafter, in April 2011, the Veteran testified during a Central Office hearing before the undersigned Acting Veterans Law Judge (VLJ). Transcripts of these proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the RO hearing officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2)  the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the VLJ and hearing officer noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ and hearing officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ and the hearing officer complied with the duties set forth in               38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it       based on the current record.

The Board presently decides the claim for an earlier effective date for service connection for prostate cancer. The Board also reopens the claim for service connection for a lumbar spine disability. The underlying claim on the merits, along with the issues of service connection for bladder tumors, and incontinence of bowel and bladder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC. VA will notify the Veteran if further development is required on his part.


FINDINGS OF FACT

1. In its June 1970 rating decision, the RO denied the Veteran's original claim for service connection for a low back disability. The Veteran did not commence an appeal of that decision. 

2. Since the previous RO rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 

3. The RO did not undertake adjudication of the issue of service connection for prostate cancer at any point prior to receipt of an informal claim for that benefit on November 28, 2005. There also is not of record a pending unadjudicated claim, formal or informal, for that same benefit any time prior to November 28, 2005. 


CONCLUSIONS OF LAW

1. The June 1970 RO rating decision which denied service connection for a              back disability became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3. The criteria are not met for an earlier effective date than November 28, 2005 for the award of service connection for prostate cancer. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen a claim for service connection for a lumbar spine disability, the Board is reopening this matter and remanding the underlying claim on the merits for additional development. Consequently,                 a determination on whether the VCAA's duty to notify and assist provisions were satisfied as to the petition to reopen is unnecessary at this point pending further development and the readjudication of the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
As to the claim on appeal for earlier effective date for service-connected prostate cancer, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the initial disability rating or assigned effective date does not trigger additional                  38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for earlier effective date stems from disagreement with the effective date assigned at the time of the original grant of service connection, and no further notice addressing the downstream effective date requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case regarding his earlier effective date claim. Most of the pertinent evidence considered in relation to the issue of an earlier effective date for service connection for prostate cancer is based on that already in the file at the time of the RO's original grant of service connection. In any event, the RO has obtained additional VA outpatient treatment records. While measures were undertaken to acquire Social Security Administration (SSA) disability benefit records, these records were unavailable. In support of his claim, the Veteran has testified during Board and RO hearings. There is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Petition to Reopen

By a June 1970 rating decision, the RO considered and denied the Veteran's claim for a disability then characterized as a back condition. The underlying rationale for the denial of benefits was the absence of medical evidence of a post-service lower back disability. This included consideration of the fact that a VA Compensation and Pension examination had been negative for back problems. Thus, given the lack of a current disability, the RO denied the Veteran's claim. The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As stated, the basis for the prior denial of compensation benefits was the absence        of the disability claimed. Indeed, under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed.       Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown,             7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Reviewing the extensive medical evidence associated with the claims file since        the original June 1970 decision upon the Veteran's claim, there is now competent evidence demonstrating the likelihood of a current back disability. Following a November 2006 VA Compensation and Pension examination of the spine, the diagnosis provided was of degenerative lumbar spine disease. This represents a new and uncontroverted clinical diagnosis of a lumbar spine disability. Competent evidence of this type was not on file when the RO originally adjudicated the case. Consequently, evidence that is both "new and material" has been presented. See 38 C.F.R. § 3.156(a). See also Hickson v. West, 11 Vet. App. 374, 378 (1998).            The claim for service connection for a lumbar spine disability is therefore reopened, and the underlying claim is remanded for the further development requested in the remand section below. 

Earlier Effective Date 

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;              38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e), including prostate cancer shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R.             § 3.307(a)(6)(ii). These diseases include CLL. 38 C.F.R. § 3.309(e).

Pertinent to the question of entitlement to an earlier effective date for service connection for prostate cancer is the history regarding effective dates for diseases recognized as entitled to service connection presumptive to herbicide exposure. Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for service connection for disease based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). Effective date rules for awards under the Nehmer Court Orders, to include claims for DIC benefits, have been promulgated at 38 C.F.R. § 3.816. See id.; see also Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease. 

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.         A claim will be considered a claim for compensation for a particular covered herbicide disease if:

	(i) The claimant's application and other supporting statements and 	submissions may reasonably be viewed, under the standards ordinarily 	governing compensation claims, as indicating an intent to apply for 	compensation for the covered herbicide disability; or (ii) VA issued a 	decision on the claim, between May 3, 1989 and the effective date of the 	statute or regulation establishing a presumption of service connection for the 	covered disease, in which VA denied compensation for a disease that 	reasonably may be construed as the same covered herbicide disease for 	which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met,        the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c) (2010).

Having completed a comprehensive review of the record, the Board is unable to ascertain any basis upon which to award an effective date of service connection for prostate cancer any earlier than November 28, 2005. Applying the general rule regarding assignment of effective dates in service connection claims, the proper effective date will be the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i) (emphasis added). (While in some circumstances the effective date also may be the day following separation from military service, this provision clearly would not apply given that the Veteran underwent service discharge in 1969 and obviously did not have the reason to file a claim as early as 1970.) Here, however, there is absolutely no indication that           the Veteran filed any other claim seeking service connection for prostate cancer,       in advance of the documented November 28, 2005 receipt of his informal claim for that benefit. The Board has closely considered the record for any communication, formal or informal, which could constitute a prior unadjudicated claim, and such is wholly absent from the claims file. Consequently, while the Veteran apparently has had a diagnosis of prostate cancer since 1997, without any attendant filed claim for service connection for that disability there are no grounds to conclude under the general applicable rule that any earlier effective date than November 28, 2005 for this benefit is assignable. The Board well recognizes that the Nehmer line of case law and regulatory provisions implementing these holdings also apply in this instance, however, this still does not afford any greater benefit to the Veteran. Pursuant to 38 C.F.R. § 3.816, for a Nehmer class member to have grounds for recovery there at minimum must exist a previous relevant adjudication, or claim filed for the benefit in question, during a designated time period before prostate cancer was included amongst those diseases available for presumptive service connection due to Agent Orange exposure. Here, there is neither, as the RO did not deny a claim for service connection for prostate cancer between September 25, 1985 and May 3, 1989, nor did the Veteran have a claim pending between May 3, 1989 and the effective date of the regulation establishing presumptive service connection (for prostate cancer, November 7, 1996). 

Therefore, considering all relevant law and regulations, there is no substantiation under the law to assign any earlier effective date of service connection. The Veteran contends that he had the condition of prostate cancer as of 1997, and that the fact that this condition existed at this early point supports the earlier award of benefits. Unfortunately, the dictates of the law are such that without any pending claim for service connection before November 28, 2005, or for that matter a decision adjudicating such a claim between September 25, 1985 and May 3, 1989 under the Nehmer case holdings, an earlier effective date cannot be supported. The pertinent law is binding upon the Board's determination. See 38 U.S.C.A. § 7104(c). Accordingly, the Board must deny the issue on appeal for entitlement to an earlier effective date for service connection for prostate cancer. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

New and material evidence having been received, the claim for service connection for lumbar degenerative disc disease is reopened.

An effective date prior to November 28, 2005 for the grant of service connection for prostate cancer is denied.  


REMAND

The Board is remanding the claim for service connection for lumbar degenerative disc disease for de novo (on the merits) RO consideration, and further evidentiary development. Case development is required of the remaining claims on appeal before their disposition as well.  

On the claim for service connection for bladder tumors, the Veteran's VA medical history reflects that in January 2000 he underwent a surgical procedure for the transurethral resection of a bladder tumor. By all indication, the procedure was successful with no complications. Subsequent VA outpatient treatment records are silent as to any recurrence of bladder tumors. 

Then on VA examination in November 2006, the examiner noted the foregoing and observed that following surgical removal of the bladder tumor there were no VA urologist visits regarding the same problem. He diagnosed "past history of bladder tumors without evidence for recurrence."

Given that the November 2006 VA examination did not involve any diagnostic testing for the presence of bladder tumors, and was based solely on what VA medical records revealed, as well as the fact that the Veteran was followed on         at least one occasion for possible metastasis of his prostate cancer (which was ultimately ruled out as a possibility concerning a left hip lesion), the Board finds that a more comprehensive medical examination is required to obtain a better depiction of whether the claimed disability still manifests. See 38 U.S.C.A.                  § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Next, as regards the claim under consideration for service connection for the condition of incontinence of bowel and bladder, the averred basis of recovery          as made apparent through the Veteran's hearing testimony is that such disorder developed secondarily from his service-connected prostate cancer.

Based upon the record thus far, including VA outpatient history and recent Compensation and Pension examination, the existence of the disability claimed           is not yet proven. The voluminous VA outpatient treatment history does not contain concrete reported or objective symptomatology consistent with a problem of incontinence of bowel and bladder. 

On a November 2006 VA medical examination, the Veteran expressly denied having had urinary or bladder incontinence. If anything, he was chronically constipated, especially since using narcotics for his left hip pain. The impression provided was in part, of no evidence for clinical urinary incontinence or bowel incontinence.    

The foregoing notwithstanding, during the April 2011 Board hearing the Veteran testified as to having manifested some ongoing problems with urinary incontinence. The Veteran's testimony must be taken at face value, particularly with reference to firsthand knowledge of medical symptomatology. Moreover, the medical record substantiates that his underlying prostate condition has experienced flare-ups during the mid to late-2000s, and it feasible that symptomatology associated with this condition has also worsened. Hence, the Board sees fit to order a new VA examination to determine whether the Veteran's manifests the disorder claimed,  and provided this is so what comprises the relevant etiology.
As a further development matter, there are potentially relevant outstanding VA outpatient records to obtain. In hearing testimony and correspondence, the Veteran refers to having sought VA medical treatment for his claimed back disability shortly following separation from service. He identifies two locations where this treatment took place, the Hines, Illinois and Loma Linda, California VA Medical Centers (VAMCs). On remand, the RO/AMC should obtain all additional available VA medical records and associate them with the claims file. Bell v. Derwinski,               2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact both the Hines, Illinois and Loma Linda, California VAMCs, and request copies of all available records of treatment for the Veteran from those facilities dated from 1969 up until January 2000. All records and responses received should be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA genitourinary system examination with regard to claimed bladder tumors and incontinence of the bowel and bladder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail, particularly as may be necessary to confirm, or rule out the presence of current bladder tumors. The VA examiner is then requested to respond to the following inquiries:


* Determine whether the Veteran currently has bladder tumors or residuals of treatment. If still present, the examiner must then opine whether bladder tumors are at least as likely as not (50 percent or greater probability) related to the Veteran's military service, including his presumed exposure to Agent Orange therein. Also indicate whether bladder tumors developed secondarily to service-connected prostate cancer. In providing the requested determination, the VA examiner should indicate his/her consideration of the prior findings of a November 2006 VA medical examination pertaining to the condition in question.

* Determine whether the Veteran currently has incontinence of the bowel and bladder. If present, the examiner must then opine whether such condition is at least as likely as not (50 percent or greater probability) etiologically related to service-connected prostate cancer. In providing the requested determination, the VA examiner should indicate his/her consideration of the prior findings of a November 2006 VA medical examination pertaining to the condition in question.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.



3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,         11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for bladder tumors, incontinence of the bowel and bladder, and lumbar degenerative disc disease, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before t he file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


